Per Curiam.

We held in Schucker v. Metcalf (1986), 22 Ohio St.3d 33, 36-37, 22 OBR 27, 30-31, 488 N.E.2d 210, 213-214, that a judge may be transferred *336from one division of the common pleas court to another only by the Chief Justice under the authority of R.C. 2503.04 or by the presiding judge of the common pleas court under authority of C.P.Sup.R. 2- (now Sup.R. 3). The findings of the board indicate that respondent was not so transferred. Instead, respondent exercised authority over the Perry case on the basis of what he thought was a legitimate longstanding informal transfer process in effect in Greene County and the asserted tacit approval of the judge to whom the case was assigned.
Given the unique facts of this case, we conclude that no disciplinary action is warranted. Accordingly, this matter ought to be and hereby is dismissed.

Judgment accordingly.

Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Cook, J., dissent.